                       Case 19-29211                  Doc 2            Filed 12/18/19 Entered 12/18/19 09:28:02                                                  Desc Main
                                                                                                                                                                                 12/18/19 9:23AM
                                                                         Document     Page 1 of 92
 Fill in this information to identify your case:

 Debtor 1                   Russell D Jolley
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $            260,500.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $             18,880.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $            279,380.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $            461,247.35

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $            143,259.50

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $         3,448,180.25


                                                                                                                                     Your total liabilities $              4,052,687.10


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $               9,109.32

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $               8,815.63

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                       Desc Main
                                                                                                                                             12/18/19 9:23AM
                                                                   Document     Page 2 of 92
 Debtor 1      Russell D Jolley                                                           Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            143,259.50

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            143,259.50




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 19-29211                     Doc 2              Filed 12/18/19 Entered 12/18/19 09:28:02                                        Desc Main
                                                                                                                                                                           12/18/19 9:23AM
                                                                              Document     Page 3 of 92
 Fill in this information to identify your case and this filing:

 Debtor 1                    Russell D Jolley
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF UTAH

 Case number                                                                                                                                                       Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        4297 Scenic Acres Drive                                                        Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Riverton                          UT        84096-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $521,000.00                  $260,500.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
                                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Residence: Primary


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $260,500.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                  Case 19-29211                   Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                                    12/18/19 9:23AM
                                                                   Document     Page 4 of 92
 Debtor 1        Russell D Jolley                                                                                   Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Lexus                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      GX460                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                   60000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle:
                                                                     Check if this is community property                              $27,000.00                 $13,500.00
                                                                     (see instructions)



  3.2    Make:       Dodge                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Ram 2500                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2010                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                 160000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle: Partial legal title only--All
         payments have been made by                                  Check if this is community property                              $21,000.00                         $0.00
         debtor's company, Classic                                   (see instructions)

         Excavation. Vehicle is used for
         company. Vehicle is title in name
         of Classic Excavation and debtor.


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       CB Trailer                                Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Dump Trailer                                    Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2019                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle: Partial legal title only--All                      Check if this is community property                              $8,000.00                          $0.00
         payments have been made by                                  (see instructions)

         debtor's company, Classic
         Excavation. Vehicle is used for
         company. Vehicle is title in name
         of Classic Excavation and debtor.



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $13,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....



Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                      Desc Main
                                                                                                                                                 12/18/19 9:23AM
                                                                   Document     Page 5 of 92
 Debtor 1       Russell D Jolley                                                                    Case number (if known)


                                    Household: 1 couch, 3 dressers 3 side tables patio furniture                                                   $375.00


                                    kitchen table, chairs, barstools                                                                               $100.00


                                    2 beds and bedding                                                                                             $100.00


                                    Rug                                                                                                              $50.00


                                    Refrigerator                                                                                                   $200.00


                                    2nd refrigerator                                                                                               $100.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Electronics: Xbox                                                                                              $100.00


                                    TV                                                                                                             $400.00


                                    Samsung Galaxy S8+ cell phone                                                                                  $150.00


                                    Dell laptop. Approximately 3 years old.                                                                        $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Firearms: 1 pistol 1 shotgun 1 hunting rifle, small amount of
                                    ammunitiion                                                                                                    $650.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 19-29211                             Doc 2               Filed 12/18/19 Entered 12/18/19 09:28:02                               Desc Main
                                                                                                                                                                       12/18/19 9:23AM
                                                                                   Document     Page 6 of 92
 Debtor 1         Russell D Jolley                                                                                             Case number (if known)


                                            Clothes: 50 shirts 25 pants 8 coats 10 pairs of shoes socks underware                                                        $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Jewelry: 1 wedding ring                                                                                                      $250.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Animals: 1 Shih tzu                                                                                                              $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $3,175.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.                                               Checking Account: America First Credit Union                           $400.00


                                                                                                  Checking/Savings Account at Cyprus Credit
                                              17.2.       Checking                                Union                                                                      $5.00



                                              17.3.                                               Savings Account: America First Credit Union                              $25.00

                                                                                                  Checking/savings account at US Bank. Debtor's
                                                                                                  name is on account but he has never made any
                                                                                                  deposits into account. All funds in account are
                                                                                                  from his wife's work, rental property, and other
                                              17.4.       Checking/Savings                        business ventures.                                                         $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                  Case 19-29211                     Doc 2        Filed 12/18/19 Entered 12/18/19 09:28:02                                 Desc Main
                                                                                                                                                         12/18/19 9:23AM
                                                                   Document     Page 7 of 92
 Debtor 1         Russell D Jolley                                                                            Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                Zynga stock held in Robinhood app                                                                          $100.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 19-29211                       Doc 2            Filed 12/18/19 Entered 12/18/19 09:28:02                                                Desc Main
                                                                                                                                                                             12/18/19 9:23AM
                                                                         Document     Page 8 of 92
 Debtor 1        Russell D Jolley                                                                                                Case number (if known)

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                          Startup costs debtor paid on behalf of Classic Excavation, LLC, to
                                                          start business. Currently not collectable.                                                                         $1,500.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                               Surrender or refund
                                                                                                                                                                 value:

                                             Insurance: 20 year term life policy, death                               Ana L. Jolley and Russ
                                             benefit only with Mass Mutual                                            Jolley                                                       $0.00


                                             Insurance: Whole life policy that has since
                                             lapsed **is term life coverage still current?
                                             Company: Metlife                                                         Scooter Hammer                                               $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $2,030.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                  Case 19-29211                       Doc 2            Filed 12/18/19 Entered 12/18/19 09:28:02                                                Desc Main
                                                                                                                                                                              12/18/19 9:23AM
                                                                         Document     Page 9 of 92
 Debtor 1        Russell D Jolley                                                                                                Case number (if known)

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
     No
        Yes. Give specific information.........


                                             50 % ownership of Classic Excavation, LLC. Company owns a motorized
                                             jack worth approximately $2,000 with $1,000 in secured liens. Company has
                                             some receivables and also some debts, including payments to employees
                                             and other general bills.                                                                                                               $0.00



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                   $0.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.

Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                   Case 19-29211                         Doc 2            Filed 12/18/19 Entered 12/18/19 09:28:02                                               Desc Main
                                                                                                                                                                              12/18/19 9:23AM
                                                                           Document     Page 10 of 92
 Debtor 1         Russell D Jolley                                                                                                      Case number (if known)


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                               Other: Lawn Mower                                                                                                                  $25.00


                                               Other: Snow Blower                                                                                                               $100.00


                                               Other: Hand Drill, Saw, Leaf Blower                                                                                                $50.00


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                    $175.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $260,500.00
 56. Part 2: Total vehicles, line 5                                                                           $13,500.00
 57. Part 3: Total personal and household items, line 15                                                       $3,175.00
 58. Part 4: Total financial assets, line 36                                                                   $2,030.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +              $175.00

 62. Total personal property. Add lines 56 through 61...                                                      $18,880.00              Copy personal property total           $18,880.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $279,380.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                       Case 19-29211              Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                             Desc Main
                                                                                                                                                         12/18/19 9:23AM
                                                                  Document     Page 11 of 92
 Fill in this information to identify your case:

 Debtor 1                  Russell D Jolley
                           First Name                       Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      4297 Scenic Acres Drive Riverton, UT                           $260,500.00                               $42,000.00      Utah Code Ann. §
      84096                                                                                                                    78B-5-503(2)(a)(ii), (2)(b)(ii)
      Residence: Primary                                                                   100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit

      Household: 1 couch, 3 dressers 3 side                               $375.00                                  $375.00     Utah Code Ann. §
      tables patio furniture                                                                                                   78B-5-506(1)(a)
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      kitchen table, chairs, barstools                                    $100.00                                  $100.00     Utah Code Ann. §
      Line from Schedule A/B: 6.2                                                                                              78B-5-506(1)(b)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2 beds and bedding                                                  $100.00                                  $100.00     Utah Code Ann. §
      Line from Schedule A/B: 6.3                                                                                              78B-5-505(1)(a)(viii)(E)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Rug                                                                  $50.00                                   $25.00     Utah Code Ann. §
      Line from Schedule A/B: 6.4                                                                                              78B-5-505(1)(a)(viii)(B)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                Desc Main
                                                                                                                                                            12/18/19 9:23AM
                                                                  Document     Page 12 of 92
 Debtor 1    Russell D Jolley                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Refrigerator                                                        $200.00                                   $200.00        Utah Code Ann. §
     Line from Schedule A/B: 6.5                                                                                                  78B-5-505(1)(a)(viii)(A)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Samsung Galaxy S8+ cell phone                                       $150.00                                   $150.00        Utah Code Ann. § 78B-5-506(2)
     Line from Schedule A/B: 7.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dell laptop. Approximately 3 years old.                             $200.00                                   $200.00        Utah Code Ann. § 78B-5-506(2)
     Line from Schedule A/B: 7.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Firearms: 1 pistol 1 shotgun 1 hunting                              $650.00                                   $650.00        Utah Code Ann. §
     rifle, small amount of ammunitiion                                                                                           78B-5-505(1)(a)(xvii)
     Line from Schedule A/B: 10.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothes: 50 shirts 25 pants 8 coats 10                              $500.00                                   $500.00        Utah Code Ann. §
     pairs of shoes socks underware                                                                                               78B-5-505(1)(a)(viii)(D)
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry: 1 wedding ring                                             $250.00                                   $250.00        Utah Code Ann. §
     Line from Schedule A/B: 12.1                                                                                                 78B-5-506(1)(d)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Insurance: 20 year term life policy,                                   $0.00                                Unknown          Utah Code Ann. §
     death benefit only with Mass Mutual                                                                                          78B-5-505(1)(a)(xi)
     Beneficiary: Ana L. Jolley and Russ                                                   100% of fair market value, up to
     Jolley                                                                                any applicable statutory limit
     Line from Schedule A/B: 31.1

     Insurance: 20 year term life policy,                                   $0.00                                                 Utah Code Ann. §
     death benefit only with Mass Mutual                                                                                          78B-5-505(1)(a)(xii)
     Beneficiary: Ana L. Jolley and Russ                                                   100% of fair market value, up to
     Jolley                                                                                any applicable statutory limit
     Line from Schedule A/B: 31.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 19-29211              Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                     Desc Main
                                                                                                                                                                12/18/19 9:23AM
                                                                  Document     Page 13 of 92
 Fill in this information to identify your case:

 Debtor 1                   Russell D Jolley
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     America First Credit Union               Describe the property that secures the claim:                 $30,000.00               $27,000.00            $3,000.00
         Creditor's Name                          2013 Lexus GX460 60000 miles
                                                  Vehicle:
                                                  As of the date you file, the claim is: Check all that
         9380 s State Street                      apply.
         Sandy, UT 84070                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          11/16/2016                Last 4 digits of account number


 2.2     Best Buy                                 Describe the property that secures the claim:                     $400.00                   $400.00                   $0.00
         Creditor's Name                          TV

         7643 Jordan Landing
                                                  As of the date you file, the claim is: Check all that
         BLVD                                     apply.
         West Jordan, UT 84084                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                  Case 19-29211                    Doc 2            Filed 12/18/19 Entered 12/18/19 09:28:02                              Desc Main
                                                                                                                                                         12/18/19 9:23AM
                                                                     Document     Page 14 of 92
 Debtor 1 Russell D Jolley                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name


         Mountain America Credit
 2.3                                                                                                                 $18,916.03        $21,000.00             $0.00
         Union                                      Describe the property that secures the claim:
         Creditor's Name                            2010 Dodge Ram 2500 160000 miles
                                                    Vehicle: Partial legal title only--All
                                                    payments have been made by debtor's
                                                    company, Classic Excavation. Vehicle
                                                    is used for company. Vehicle is title in
                                                    name of Classic Excavation and
                                                    debtor.
                                                    As of the date you file, the claim is: Check all that
         5382 w Daybreak Parkway                    apply.
         South Jordan, UT 84095                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          06/10/2019                  Last 4 digits of account number         8523

         Mountain America Credit
 2.4                                                                                                                   $6,293.86        $8,000.00             $0.00
         Union                                      Describe the property that secures the claim:
         Creditor's Name                            2019 CB Trailer Dump Trailer
                                                    Vehicle: Partial legal title only--All
                                                    payments have been made by debtor's
                                                    company, Classic Excavation. Vehicle
                                                    is used for company. Vehicle is title in
                                                    name of Classic Excavation and
                                                    debtor.
                                                    As of the date you file, the claim is: Check all that
         5382 w Daybreak Parkway                    apply.
         South Jordan, UT 84095                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          06/18/2019                  Last 4 digits of account number         8523




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 19-29211                    Doc 2            Filed 12/18/19 Entered 12/18/19 09:28:02                                  Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                     Document     Page 15 of 92
 Debtor 1 Russell D Jolley                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name


         Wells Fargo Home
 2.5                                                                                                                $405,637.46           $521,000.00             $0.00
         Mortgage                                   Describe the property that secures the claim:
         Creditor's Name                            4297 Scenic Acres Drive Riverton, UT
                                                    84096
         PO 51162                                   Residence: Primary
                                                    As of the date you file, the claim is: Check all that
         Los Angeles, CA                            apply.
         90051-5462                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          04/1/2017                   Last 4 digits of account number         9956


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $461,247.35
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $461,247.35

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 19-29211              Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                        Desc Main
                                                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 16 of 92
 Fill in this information to identify your case:

 Debtor 1                     Russell D Jolley
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
                                                                                                                            $135,916.9
 2.1          Internal Revenue Service                               Last 4 digits of account number                                 2           Unknown               Unknown
              Priority Creditor's Name
              178 S Rio Grande St                                    When was the debt incurred?           2017-2019
              Salt Lake City, UT 84101
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Personal liability for unpaid withholding taxes of
                                                                                         Legendary X, Inc. for 2018




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              25112                                           Best Case Bankruptcy
                   Case 19-29211                  Doc 2           Filed 12/18/19 Entered 12/18/19 09:28:02                                            Desc Main
                                                                                                                                                                            12/18/19 9:23AM
                                                                   Document     Page 17 of 92
 Debtor 1 Russell D Jolley                                                                                 Case number (if known)

 2.2        UTAH STATE TAX COMMISSION                                Last 4 digits of account number                         $7,342.58               Unknown                Unknown
            Priority Creditor's Name
            210 NORTH 1950 WEST                                      When was the debt incurred?         2017-2019
            SALT LAKE CITY, UT 84134-0100
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes                                                                            Personal liability for unpaid withholding taxes of
                                                                                           Legendary X, Inc.


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        A-CORE CONCRETE CUTTING                                    Last 4 digits of account number                                                                    $7,349.50
            Nonpriority Creditor's Name
            5360 SOUTH RILEY LANE                                      When was the debt incurred?            2018-2019
            Salt Lake City, UT 84107
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                             Potential personal liability for business loan or
                 Yes                                                       Other. Specify    debt of Legendary X, Inc.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 18 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.2      ACCENAGROUP                                                Last 4 digits of account number                                                          $325.00
          Nonpriority Creditor's Name
          885 S. OREM BLVD                                           When was the debt incurred?           2018
          Orem, UT 84058
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.3      ADOBE ROCK PRODUCTS                                        Last 4 digits of account number                                                        $2,651.96
          Nonpriority Creditor's Name
          PO BOX 1336                                                When was the debt incurred?           2018
          Grantsville, UT 84029
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4      AHERN RENTALS                                              Last 4 digits of account number                                                      $70,411.93
          Nonpriority Creditor's Name
          PO BOX 271390                                              When was the debt incurred?           2018
          Las Vegas, NV 89127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 19 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.5      ALISHA UNUTOA                                              Last 4 digits of account number                                                        $4,000.00
          Nonpriority Creditor's Name
          4381 N COCHRANE LANE                                       When was the debt incurred?
          Tooele, UT 84074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.6      America First Credit Union                                 Last 4 digits of account number                                                          $482.41
          Nonpriority Creditor's Name
          P.O. Box 9199                                              When was the debt incurred?
          Ogden, UT 84409-0199
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft on checking account


 4.7      American First Credit Union                                Last 4 digits of account number       7771                                             $5,502.83
          Nonpriority Creditor's Name
          9380 s State Street                                        When was the debt incurred?
          Sandy, UT 84070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit purchases for debtor and debtor's
              Yes                                                       Other. Specify   business, Classic Excavation, LLC.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 20 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

          AMERICAN TESTING SERVICES
 4.8      INC.                                                       Last 4 digits of account number                                                        $2,926.37
          Nonpriority Creditor's Name
          2580 SOUTH WEST TEMPLE                                     When was the debt incurred?
          SALT LAKE CITY, UT 84115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.9      Big D Construction                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          404 West 400 South                                         When was the debt incurred?           2018-2019
          Salt Lake City, UT 84101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 0        BIG RED PAVING                                             Last 4 digits of account number                                                        $3,250.00
          Nonpriority Creditor's Name
          P.O BOX 1754                                               When was the debt incurred?           2018
          Orem, UT 84059
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 21 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.1      BRUNDAGE BONE CONCRETE
 1        PUMPING                                                    Last 4 digits of account number                                                      $12,170.45
          Nonpriority Creditor's Name
          PO BOX 413047                                              When was the debt incurred?           2018
          Salt Lake City, UT 84141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 2        BURBIDGE CONCRETE PUMPING                                  Last 4 digits of account number                                                          $571.92
          Nonpriority Creditor's Name
          PO BOX 65571                                               When was the debt incurred?           2018
          Salt Lake City, UT 84165
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 3        BUSY BUSY                                                  Last 4 digits of account number                                                            $38.75
          Nonpriority Creditor's Name
          PO BOX 747                                                 When was the debt incurred?
          Saint George, UT 84771
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 22 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.1
 4        Capital One/ Cabela's                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 30285                                             When was the debt incurred?
          Salt Lake City, UT 84130-0287
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Potential claims re closed credit account


 4.1      CAT COMMERCIAL REVOLVING
 5        CARD                                                       Last 4 digits of account number                                                        $2,958.12
          Nonpriority Creditor's Name
          DEPT. 33 -8026419440 PO BOX                                When was the debt incurred?
          78004
          PHOENIX, AZ 85062-8004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 6        CAT FINANCIAL                                              Last 4 digits of account number                                                     $257,343.07
          Nonpriority Creditor's Name
          PO BOX 100647                                              When was the debt incurred?
          PASADENA, CA 91189
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 23 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.1
 7        CHRISTENSEN OIL COMPANY                                    Last 4 digits of account number                                                      $60,664.77
          Nonpriority Creditor's Name
          PO BOX 818                                                 When was the debt incurred?
          PROVO, UT 84603
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1      CINCINNATI INSURANCE
 8        COMPANY                                                    Last 4 digits of account number                                                      $11,683.00
          Nonpriority Creditor's Name
          PO BOX 145620                                              When was the debt incurred?
          CINCINNATI, OH 45250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 9        CLIFTON LARSON ALLEN                                       Last 4 digits of account number                                                        $3,925.00
          Nonpriority Creditor's Name
          6955 S UNION PARK CENTER ,                                 When was the debt incurred?
          SUITE 300
          SALT LAKE CITY, UT 84047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 24 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.2
 0        CLIFTON LARSON ALLEN                                       Last 4 digits of account number                                                          $500.00
          Nonpriority Creditor's Name
          6955 S UNION PARK CENTER ,                                 When was the debt incurred?
          SUITE 300
          SALT LAKE CITY, UT 84047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Preparation of 2018 taxes


 4.2
 1        Codi Woner                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          151 E Midvillage Blvd                                      When was the debt incurred?           2019
          Apt. 219
          Sandy, UT 84070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X


 4.2
 2        COMMERCIAL TIRE                                            Last 4 digits of account number                                                          $951.80
          Nonpriority Creditor's Name
          575 NORTH 400 WEST                                         When was the debt incurred?
          NORTH SALT LAKE, UT 84054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 25 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.2
 3        CORE & MAIN LP                                             Last 4 digits of account number                                                      $12,400.01
          Nonpriority Creditor's Name
          PO BOX 28330                                               When was the debt incurred?
          ST LOUIS, MO 63146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.2
 4        CORE & MAIN LP                                             Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
          PO BOX 28330                                               When was the debt incurred?
          ST LOUIS, MO 63146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential liability for personally guaranteed
              Yes                                                       Other. Specify   debts of Classic Excavation, LLC.


 4.2
 5        CTC MANAGEMENT, INC                                        Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
          PO BOX 387                                                 When was the debt incurred?
          OAKLEY, UT 84055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 26 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.2
 6        D.C & M LANDSCAPE                                          Last 4 digits of account number                                                      $22,830.00
          Nonpriority Creditor's Name
          8817 SOUTH REDWOOD ROAD # A                                When was the debt incurred?
          WEST JORDAN, UT 84088
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.2
 7        DANIEL GARCIA                                              Last 4 digits of account number                                                          $356.93
          Nonpriority Creditor's Name
          196 E 2400 S                                               When was the debt incurred?
          CLEARFIELD, UT 84015
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wages unpaid by
              Yes                                                       Other. Specify   Legendary X, Inc.


 4.2
 8        DIAMOND RENTAL                                             Last 4 digits of account number                                                        $2,491.64
          Nonpriority Creditor's Name
          328 WEST WHITNEY AVE                                       When was the debt incurred?
          SALT LAKE CITY, UT 84111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 27 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.2
 9        DIANES TESTING SERVICES LLC                                Last 4 digits of account number                                                          $385.00
          Nonpriority Creditor's Name
          PO BOX 175                                                 When was the debt incurred?
          TOOELE, UT 84074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.3
 0        Doug Atamanchuk                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          14 S State St Apt B                                        When was the debt incurred?           2018-2019
          Preston, ID 83263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claims
              Yes                                                       Other. Specify   against Legendary X, Inc.


 4.3
 1        DUDLEY CONCRETE PUMPING                                    Last 4 digits of account number                                                          $752.50
          Nonpriority Creditor's Name
          712 SOUTH AUTO MALL DRIVE                                  When was the debt incurred?
          AMERICAN FORK, UT 84003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 28 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.3
 2        Eastridge Herriman, LLC                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o Peter A Klc and Associates                             When was the debt incurred?
          4725 S HOLLADAY BLVD STE 210
          Salt Lake City, UT 84117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Potential personal liability for business debt


 4.3
 3        ECCO EQUIPMENT CORP                                        Last 4 digits of account number                                                      $13,767.75
          Nonpriority Creditor's Name
          1108 W 200 SOUTH                                           When was the debt incurred?
          LINDON, UT 84042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.3
 4        ELITE HYDRO SERVICES                                       Last 4 digits of account number                                                        $3,300.00
          Nonpriority Creditor's Name
          7616 BARTON HOLLOW DR.                                     When was the debt incurred?
          WEST JORDAN, UT 84084
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 29 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.3
 5        EQUIPMENT TRANSPORT, INC                                   Last 4 digits of account number                                                        $3,357.50
          Nonpriority Creditor's Name
          14541 SOUTH 2395 WEST                                      When was the debt incurred?
          BLUFFDALE, UT 84065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.3
 6        EVAN'S GRADER AND PAVING                                   Last 4 digits of account number                                                          $172.85
          Nonpriority Creditor's Name
          2097 IRONTON BLVD                                          When was the debt incurred?
          PROVO, UT 84606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.3
 7        FABco LLC                                                  Last 4 digits of account number                                                      $25,925.34
          Nonpriority Creditor's Name
          13835 Beaumont Hwy                                         When was the debt incurred?
          Houston, TX 77049
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 30 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.3
 8        FOR SHOR COMPANY                                           Last 4 digits of account number                                                      $37,379.26
          Nonpriority Creditor's Name
          4446 WEST 1730 SOUTH                                       When was the debt incurred?
          SALT LAKE CITY, UT 84104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.3
 9        G-N TRUCKING                                               Last 4 digits of account number                                                        $2,478.26
          Nonpriority Creditor's Name
          55 W OAKLAND AVE                                           When was the debt incurred?
          SALT LAKE CITY, UT 84115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4
 0        GENE PETERSON CONCRETE, INC                                Last 4 digits of account number                                                      $32,461.20
          Nonpriority Creditor's Name
          2002 W 1500 N                                              When was the debt incurred?
          LEHI, UT 84043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 31 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.4
 1        GENEVA PIPE COMPANY                                        Last 4 digits of account number                                                      $29,615.73
          Nonpriority Creditor's Name
          1465 WEST 400 NORTH                                        When was the debt incurred?
          OREM, UT 84057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4
 2        GERDTS CONCRETE                                            Last 4 digits of account number                                                      $20,570.80
          Nonpriority Creditor's Name
          3950 S 500 W                                               When was the debt incurred?
          MILLCREEK, UT 84123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4
 3        Giancarlo Pinon                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6513 Clernates Dr                                          When was the debt incurred?           2018-2019
          West Jordan, UT 84081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 32 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.4
 4        HAMMERS AUTOMOTIVE                                         Last 4 digits of account number                                                        $2,326.27
          Nonpriority Creditor's Name
          1178 SOUTH 425 WEST                                        When was the debt incurred?
          BOUNTIFUL, UT 84101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4      HARPER CONSTRUCTION
 5        MATERIAL                                                   Last 4 digits of account number                                                     $200,115.81
          Nonpriority Creditor's Name
          PO BOX 18549                                               When was the debt incurred?
          SALT LAKE CITY, UT 84118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4
 6        HD SUPPLY /WHITE CAP                                       Last 4 digits of account number                                                        $2,817.62
          Nonpriority Creditor's Name
          PO BOX 6040                                                When was the debt incurred?
          CYPRUS, CA 90630
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 33 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.4
 7        HERRIMAN CITY                                              Last 4 digits of account number                                                        $1,682.98
          Nonpriority Creditor's Name
          5355 W HERRIMAN MAIN ST                                    When was the debt incurred?
          Herriman, UT 84096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4
 8        HONNEN EQUIPMENT                                           Last 4 digits of account number                                                      $19,126.93
          Nonpriority Creditor's Name
          5055 E 72ND AVE                                            When was the debt incurred?
          Commerce City, CO 80022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.4
 9        HOWE RENTS                                                 Last 4 digits of account number                                                        $1,351.31
          Nonpriority Creditor's Name
          4235 SOUTH 500 WEST                                        When was the debt incurred?
          Salt Lake City, UT 84123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 34 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.5
 0        JACK B PARSON COMPANIES                                    Last 4 digits of account number                                                      $44,461.56
          Nonpriority Creditor's Name
          2350 SOUTH 1900 WEST # 100                                 When was the debt incurred?
          Ogden, UT 84401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.5
 1        JC PATERSON TRUCKING                                       Last 4 digits of account number                                                        $9,520.00
          Nonpriority Creditor's Name
          PO BOX 18879                                               When was the debt incurred?
          Salt Lake City, UT 84118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.5
 2        JOHN DEERE FINANCIAL                                       Last 4 digits of account number                                                      $43,067.88
          Nonpriority Creditor's Name
          PO BOX 4450                                                When was the debt incurred?
          Carol Stream, IL 60197-4450
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 35 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.5
 3        Jonathan G. Hammer                                         Last 4 digits of account number                                                        $3,571.57
          Nonpriority Creditor's Name
          1334 N 500 W.                                              When was the debt incurred?
          Woods Cross, UT 84087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.5
 4        JR SMITH TRANSPORT LLC                                     Last 4 digits of account number                                                        $4,850.00
          Nonpriority Creditor's Name
          1167 PIONEER ROAD                                          When was the debt incurred?
          DRAPER, UT 84020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.5
 5        Kameron Knobel                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3458 W Winding Creek Ln                                    When was the debt incurred?           2018-2019
          Riverton, UT 84065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 36 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.5
 6        KEVIN D MAJOR, INC                                         Last 4 digits of account number                                                          $640.75
          Nonpriority Creditor's Name
          PO BOX 343                                                 When was the debt incurred?
          MIDVALE, UT 84047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.5
 7        KOMATSU EQUIPMENT                                          Last 4 digits of account number                                                     $183,258.91
          Nonpriority Creditor's Name
          PO BOX 842326                                              When was the debt incurred?
          DALLAS, TX 75284-2326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.5
 8        KOMATSU FINANCIAL                                          Last 4 digits of account number                                                     $297,707.46
          Nonpriority Creditor's Name
          PO BOX 99303                                               When was the debt incurred?
          CHICAGO, IL 60693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 37 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.5
 9        Landon Carter                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4249 W Juniper Shade Dr.                                   When was the debt incurred?
          Herriman, UT 84096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X


 4.6
 0        LARRYS TOWING                                              Last 4 digits of account number                                                        $1,220.63
          Nonpriority Creditor's Name
          511 SOUTH 1325 WEST                                        When was the debt incurred?
          OREM, UT 84058
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.6
 1        LBH Construction, Inc.                                     Last 4 digits of account number                                                      $10,397.50
          Nonpriority Creditor's Name
          3812 W 8250 S                                              When was the debt incurred?
          West Jordan, UT 84088
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 38 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.6
 2        LG CONCRETE LLC                                            Last 4 digits of account number                                                      $94,895.00
          Nonpriority Creditor's Name
          2556 S FARGO ST                                            When was the debt incurred?
          WEST VALLEY, UT 84119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.6
 3        LILY POOLE                                                 Last 4 digits of account number                                                      $47,000.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.6
 4        M & R TRANSPORTATION                                       Last 4 digits of account number                                                      $29,105.00
          Nonpriority Creditor's Name
          PO BOX 1893                                                When was the debt incurred?
          SANDY, UT 84091
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 39 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.6
 5        MORGAN ASPHALT                                             Last 4 digits of account number                                                          $750.00
          Nonpriority Creditor's Name
          1970 NORTH REDWOOD ROAD                                    When was the debt incurred?
          SALT LAKE CITY, UT 84116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.6
 6        Mountain America Credit Union                              Last 4 digits of account number       8523                                           $11,004.11
          Nonpriority Creditor's Name
          5382 w Daybreak Parkway                                    When was the debt incurred?
          South Jordan, UT 84095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit purchases for debtor and debtor's
              Yes                                                       Other. Specify   former company, Legendary Excavation, Inc.


 4.6
 7        Mountain America Credit Union                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5382 w Daybreak Parkway                                    When was the debt incurred?
          South Jordan, UT 84095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for deficiency claims
                                                                                         of vehicles purchased by Legendary X, Inc.
              Yes                                                       Other. Specify   and later returned.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 40 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.6
 8        NACM - DURA-CRETE                                          Last 4 digits of account number                                                      $45,130.96
          Nonpriority Creditor's Name
          PO BOX 65489                                               When was the debt incurred?
          SALT LAKE CITY, UT 84165
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.6
 9        NACM - Mile High Transport                                 Last 4 digits of account number                                                      $33,240.00
          Nonpriority Creditor's Name
          5568 S. 300 W.                                             When was the debt incurred?
          Murray, UT 84107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.7
 0        Nathan Pehrson                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3976 S 400 E                                               When was the debt incurred?
          Salt Lake City, UT 84107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 41 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.7
 1        Nathaniel Lucas                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X


 4.7
 2        OLDCASTLE INFRASTRUCTURE                                   Last 4 digits of account number                                                        $5,501.28
          Nonpriority Creditor's Name
          PO BOX 12730                                               When was the debt incurred?
          OGDEN, UT 84412
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.7
 3        PACIFIC WEST                                               Last 4 digits of account number                                                      $15,251.28
          Nonpriority Creditor's Name
          1515 W 2200 S, STE C                                       When was the debt incurred?
          SALT LAKE CITY, UT 84119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 42 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.7
 4        PDR Group                                                  Last 4 digits of account number                                                      $48,304.73
          Nonpriority Creditor's Name
          3051 W Maple Loop Dr Ste 101                               When was the debt incurred?
          Lehi, UT 84043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.7
 5        PECK STRIPING                                              Last 4 digits of account number                                                          $154.50
          Nonpriority Creditor's Name
          PO BOX 271070                                              When was the debt incurred?
          Salt Lake City, UT 84127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.7
 6        PECK TRAFFIC SAFETY, LLC                                   Last 4 digits of account number                                                      $12,556.45
          Nonpriority Creditor's Name
          PO BOX 271070                                              When was the debt incurred?
          SALT LAKE CITY, UT 84127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 43 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.7
 7        Pentalon Construction                                      Last 4 digits of account number                                                     $400,000.00
          Nonpriority Creditor's Name
          4376 S. 700 E. Ste. 100                                    When was the debt incurred?
          Salt Lake City, UT 84107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for claim against
              Yes                                                       Other. Specify   Legendary X


 4.7
 8        PETES DIESEL REPAIR INC                                    Last 4 digits of account number                                                        $2,950.45
          Nonpriority Creditor's Name
          5701 W. 700 S                                              When was the debt incurred?
          SALT LAKE CITY, UT 84104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.7
 9        PHILLIPS HEAVY EQUIPMENT                                   Last 4 digits of account number                                                        $4,625.39
          Nonpriority Creditor's Name
          PO BOX 145                                                 When was the debt incurred?
          TOOELE, UT 84074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 44 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.8
 0        PREFFERED PAVING                                           Last 4 digits of account number                                                      $48,380.21
          Nonpriority Creditor's Name
          3280 WEST DIRECTORS ROW                                    When was the debt incurred?
          SALT LAKE CITY, UT 84104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.8
 1        QUALITY TIRE                                               Last 4 digits of account number                                                        $7,417.53
          Nonpriority Creditor's Name
          1335 WEST 2100 SOUTH                                       When was the debt incurred?
          SALT LAKE CITY, UT 84119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.8      RIVERTON HARDWARE AND
 2        BUILDING                                                   Last 4 digits of account number                                                      $22,111.00
          Nonpriority Creditor's Name
          12773 SOUTH REDWOOD RD                                     When was the debt incurred?
          RIVERTON, UT 84065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 45 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.8
 3        ROCKY MOUNTAIN POWER                                       Last 4 digits of account number                                                      $12,367.32
          Nonpriority Creditor's Name
          CCO Claim Payments, PO BOX                                 When was the debt incurred?
          26000
          Portland, OR 97256-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.8
 4        ROCKY MOUNTAIN TAPPING                                     Last 4 digits of account number                                                        $1,400.00
          Nonpriority Creditor's Name
          27570 N 11000 E                                            When was the debt incurred?
          FAIRVIEW, UT 84629
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.8      ROCKY MOUTAIN TRANSIT &
 5        LASER                                                      Last 4 digits of account number                                                        $3,622.63
          Nonpriority Creditor's Name
          612 CONFLUENCE AVE                                         When was the debt incurred?
          MURRAY, UT 84123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 46 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.8
 6        SCHMUTZ & MOHLMAN                                          Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          190 NORTH MAIN STREET # 100                                When was the debt incurred?
          BOUNTIFUL, UT 84010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.8
 7        Scooter Hammer                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4381 N Cochrane Lane                                       When was the debt incurred?
          Tooele, UT 84074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.8
 8        STAKER PARSON                                              Last 4 digits of account number                                                      $39,968.62
          Nonpriority Creditor's Name
          2350 SOUTH 1900 WEST # 100                                 When was the debt incurred?
          OGDEN, UT 84401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 47 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.8
 9        SUNBELT RENTAL                                             Last 4 digits of account number                                                      $14,747.41
          Nonpriority Creditor's Name
          55 EAST 2400 SOUTH                                         When was the debt incurred?
          Salt Lake City, UT 84115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.9
 0        SUNBELT RENTAL                                             Last 4 digits of account number                                                        $1,200.00
          Nonpriority Creditor's Name
          55 EAST 2400 SOUTH                                         When was the debt incurred?
          Salt Lake City, UT 84115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential liability for personally guaranteed
              Yes                                                       Other. Specify   debts of Classic Excavation, LLC.


 4.9
 1        SUPERIOR PIPE LLC                                          Last 4 digits of account number                                                          $550.00
          Nonpriority Creditor's Name
          10026 N SAGE ROAD WEST                                     When was the debt incurred?
          CEDAR HILLS, UT 84062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 48 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.9
 2        Ted W. Christensen                                         Last 4 digits of account number                                                            $77.09
          Nonpriority Creditor's Name
          5324 W. Saddle Hollow Place                                When was the debt incurred?
          West Jordan, UT 84081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.9
 3        TIMP RENTALS                                               Last 4 digits of account number                                                        $2,088.53
          Nonpriority Creditor's Name
          155 WEST 800 NORTH                                         When was the debt incurred?
          OREM, UT 84057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.9
 4        TOM RANDALL DISTRIBUTING                                   Last 4 digits of account number                                                      $23,884.01
          Nonpriority Creditor's Name
          415 NORTH SUGAR STREET                                     When was the debt incurred?
          LAYTON, UT 84041
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 49 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.9
 5        TRENCH SHORING SERVICES                                    Last 4 digits of account number                                                      $17,984.70
          Nonpriority Creditor's Name
          6770 E 56TH AVENUE                                         When was the debt incurred?
          COMMERCE, CO 80022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.9
 6        TWIN D INC                                                 Last 4 digits of account number                                                          $962.50
          Nonpriority Creditor's Name
          3038 N 750 E                                               When was the debt incurred?
          LAYTON, UT 84041
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.9      UNDERGROUND SAFETY &
 7        EQUIPMENT                                                  Last 4 digits of account number                                                        $7,423.06
          Nonpriority Creditor's Name
          7305 E GREEN ROAD                                          When was the debt incurred?
          SCOTTSDALE, UT 85260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 50 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.9
 8        UNITED RENTAL                                              Last 4 digits of account number                                                      $17,936.40
          Nonpriority Creditor's Name
          1070 WEST 2100 SOUTH                                       When was the debt incurred?
          SALT LAKE CITY, UT 84119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.9
 9        Updwell                                                    Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          890 Heritage Park Blvd Suite 104                           When was the debt incurred?
          Layton, UT 84041
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for claim against
              Yes                                                       Other. Specify   Legendary X


 4.1
 00       US Bank                                                    Last 4 digits of account number       9196                                             $3,315.39
          Nonpriority Creditor's Name
          1090 n 500 e                                               When was the debt incurred?
          NSL, UT 84054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit card debt incurred for debtor and
              Yes                                                       Other. Specify   debtor's business, Classic Excavation




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 51 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.1
 01       US BANK                                                    Last 4 digits of account number                                                      $19,419.39
          Nonpriority Creditor's Name
          PO BOX 790408 & PO BOX 790179                              When was the debt incurred?
          ST LOUIS, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 02       Vladimir Dominguez                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          263 E Hidden View Dr                                       When was the debt incurred?           2018-2019
          Apt 265
          Sandy, UT 84070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X


 4.1
 03       WASATCH IT                                                 Last 4 digits of account number                                                          $262.50
          Nonpriority Creditor's Name
          5242 S COLLEGE DRIVE #200                                  When was the debt incurred?
          MURRAY, UT 84123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 52 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.1
 04       Wasatch Residential                                        Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          620 State Street                                           When was the debt incurred?
          Salt Lake City, UT 84111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for claim against
              Yes                                                       Other. Specify   Legendary X


 4.1
 05       WESTERN PAVING INC.                                        Last 4 digits of account number                                                      $51,643.25
          Nonpriority Creditor's Name
          PO BOX 490                                                 When was the debt incurred?
          SPRINGVILLE, UT 84663
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 06       WHEELER MACHINERY CO                                       Last 4 digits of account number                                                      $34,835.81
          Nonpriority Creditor's Name
          PO BOX 413071                                              When was the debt incurred?
          SALT LAKE CITY, UT 84141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                       Desc Main
                                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 53 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.1
 07       William Schulz                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2018-2019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for wage claim
              Yes                                                       Other. Specify   against Legendary X


 4.1      WORKERS COMPENSATION
 08       INSURANCE                                                  Last 4 digits of account number                                                        $5,670.70
          Nonpriority Creditor's Name
          PO BOX 2227                                                When was the debt incurred?
          SANDY, UT 84091-2227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.


 4.1
 09       WORLDWIDE RENTAL SERVICES                                  Last 4 digits of account number                                                      $45,255.00
          Nonpriority Creditor's Name
          PO BOX 172363                                              When was the debt incurred?
          DENVER, CO 80217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                         Desc Main
                                                                                                                                                                     12/18/19 9:23AM
                                                                  Document     Page 54 of 92
 Debtor 1 Russell D Jolley                                                                               Case number (if known)

 4.1
 10        ZION BANK                                                 Last 4 digits of account number                                                             $421,119.22
           Nonpriority Creditor's Name
           2950 WEST 3500 SOUTH                                      When was the debt incurred?
           WEST VALLEY CITY, UT 84119
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability for business loan or
              Yes                                                       Other. Specify   debt of Legendary X, Inc.

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 David C Anderson                                              Line 4.73 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 341 S Main St., Suite 500                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84111
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Duane Burnett                                                 Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4446 W 1730 S                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gregory S. Roberts                                            Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Ray Quinney & Nebeker                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 45385
 Salt Lake City, UT 84145-0385
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hyrum J Bosserman                                             Line 4.82 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bennett Tueller Johnson & Deere                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3165 E Millrock Dr., Suite 500
 Salt Lake City, UT 84121
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeremy Hoffman                                                Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 175 S Main Street Suite 850                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84111
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Narazio Jureidini                                             Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 8350 Eastgate Rd                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Henderson, NV 89015
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 39 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                Desc Main
                                                                                                                                                     12/18/19 9:23AM
                                                                  Document     Page 55 of 92
 Debtor 1 Russell D Jolley                                                                              Case number (if known)

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $              143,259.50
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                    0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                    0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $              143,259.50

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $             3,448,180.25

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $             3,448,180.25




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 40 of 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                       Case 19-29211               Doc 2           Filed 12/18/19 Entered 12/18/19 09:28:02                         Desc Main
                                                                                                                                                       12/18/19 9:23AM
                                                                    Document     Page 56 of 92
 Fill in this information to identify your case:

 Debtor 1                  Russell D Jolley
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Verizon Wireless                                                           Family month-to-month cell phone plan. $242/month, 3 lines.
               Bankruptcy Administration
               500 Technology Drive, Suite 550
               Saint Charles, MO 63304




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 19-29211                 Doc 2           Filed 12/18/19 Entered 12/18/19 09:28:02              Desc Main
                                                                                                                                            12/18/19 9:23AM
                                                                      Document     Page 57 of 92
 Fill in this information to identify your case:

 Debtor 1                   Russell D Jolley
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Classic Excavation LLC                                                               Schedule D, line
                4297 Scenic Acres Drive                                                              Schedule E/F, line     4.100
                Riverton, UT 84096
                                                                                                     Schedule G
                                                                                                   US Bank



    3.2         Classic Excavation LLC                                                               Schedule D, line
                4297 Scenic Acres Drive                                                              Schedule E/F, line     4.7
                Riverton, UT 84096
                                                                                                     Schedule G
                                                                                                   American First Credit Union



    3.3         Classic Excavation LLC                                                               Schedule D, line
                4297 Scenic Acres Drive                                                              Schedule E/F, line     4.24
                Riverton, UT 84096
                                                                                                     Schedule G
                                                                                                   CORE & MAIN LP




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 1 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 58 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.4      Classic Excavation LLC                                                              Schedule D, line
             4297 Scenic Acres Drive                                                             Schedule E/F, line    4.90
             Riverton, UT 84096
                                                                                                 Schedule G
                                                                                               SUNBELT RENTAL



    3.5      Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.1
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               A-CORE CONCRETE CUTTING



    3.6      Legendary X, Inc.                                                                    Schedule D, line
             4381 N Cochrane Lane                                                                 Schedule E/F, line   2.1
             ERDA, UT 84074
                                                                                                  Schedule G
                                                                                               Internal Revenue Service



    3.7      Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 2.2
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               UTAH STATE TAX COMMISSION



    3.8      Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.2
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ACCENAGROUP



    3.9      Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.3
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ADOBE ROCK PRODUCTS



    3.10     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.4
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               AHERN RENTALS



    3.11     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.8
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               AMERICAN TESTING SERVICES INC.




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 59 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.12     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.10
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               BIG RED PAVING



    3.13     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.11
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               BRUNDAGE BONE CONCRETE PUMPING



    3.14     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.12
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               BURBIDGE CONCRETE PUMPING



    3.15     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.13
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               BUSY BUSY



    3.16     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.15
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               CAT COMMERCIAL REVOLVING CARD



    3.17     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.16
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               CAT FINANCIAL



    3.18     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.27
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               DANIEL GARCIA



    3.19     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.59
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Landon Carter




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 3 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02              Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 60 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.20     Legendary X, Inc.                                                                    Schedule D, line
             4381 N Cochrane Lane                                                                 Schedule E/F, line   4.102
             ERDA, UT 84074
                                                                                                  Schedule G
                                                                                               Vladimir Dominguez



    3.21     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.55
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Kameron Knobel



    3.22     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.71
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Nathaniel Lucas



    3.23     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.70
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Nathan Pehrson



    3.24     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.43
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Giancarlo Pinon



    3.25     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.107
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               William Schulz



    3.26     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.21
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Codi Woner



    3.27     Legendary X, Inc.                                                                    Schedule D, line
             4381 N Cochrane Lane                                                                 Schedule E/F, line   4.9
             ERDA, UT 84074
                                                                                                  Schedule G
                                                                                               Big D Construction




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 61 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.28     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.17
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               CHRISTENSEN OIL COMPANY



    3.29     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.18
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               CINCINNATI INSURANCE COMPANY



    3.30     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.19
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               CLIFTON LARSON ALLEN



    3.31     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.22
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               COMMERCIAL TIRE



    3.32     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.23
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               CORE & MAIN LP



    3.33     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.25
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               CTC MANAGEMENT, INC



    3.34     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.26
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               D.C & M LANDSCAPE



    3.35     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.28
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               DIAMOND RENTAL




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 5 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 62 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.36     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.29
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               DIANES TESTING SERVICES LLC



    3.37     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.31
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               DUDLEY CONCRETE PUMPING



    3.38     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.33
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ECCO EQUIPMENT CORP



    3.39     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.34
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ELITE HYDRO SERVICES



    3.40     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.35
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               EQUIPMENT TRANSPORT, INC



    3.41     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.36
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               EVAN'S GRADER AND PAVING



    3.42     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.37
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               FABco LLC



    3.43     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.38
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               FOR SHOR COMPANY




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 6 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 63 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.44     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.39
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               G-N TRUCKING



    3.45     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.40
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               GENE PETERSON CONCRETE, INC



    3.46     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.41
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               GENEVA PIPE COMPANY



    3.47     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.42
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               GERDTS CONCRETE



    3.48     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.44
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               HAMMERS AUTOMOTIVE



    3.49     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.45
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               HARPER CONSTRUCTION MATERIAL



    3.50     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.46
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               HD SUPPLY /WHITE CAP



    3.51     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.47
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               HERRIMAN CITY




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 64 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.52     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.48
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               HONNEN EQUIPMENT



    3.53     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.49
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               HOWE RENTS



    3.54     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.50
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               JACK B PARSON COMPANIES



    3.55     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.51
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               JC PATERSON TRUCKING



    3.56     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.52
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               JOHN DEERE FINANCIAL



    3.57     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.53
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Jonathan G. Hammer



    3.58     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.54
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               JR SMITH TRANSPORT LLC



    3.59     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.56
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               KEVIN D MAJOR, INC




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 8 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02               Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 65 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.60     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.57
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               KOMATSU EQUIPMENT



    3.61     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.58
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               KOMATSU FINANCIAL



    3.62     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line     4.60
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               LARRYS TOWING



    3.63     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line     4.61
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               LBH Construction, Inc.



    3.64     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line     4.62
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               LG CONCRETE LLC



    3.65     Legendary X, Inc.                                                                    Schedule D, line
             4381 N Cochrane Lane                                                                 Schedule E/F, line    4.63
             ERDA, UT 84074
                                                                                                  Schedule G
                                                                                               LILY POOLE



    3.66     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.64
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               M & R TRANSPORTATION



    3.67     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line     4.65
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               MORGAN ASPHALT




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 9 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 66 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.68     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.68
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               NACM - DURA-CRETE



    3.69     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line  4.69
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               NACM - Mile High Transport



    3.70     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.72
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               OLDCASTLE INFRASTRUCTURE



    3.71     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.73
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               PACIFIC WEST



    3.72     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.74
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               PDR Group



    3.73     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.75
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               PECK STRIPING



    3.74     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.76
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               PECK TRAFFIC SAFETY, LLC



    3.75     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.78
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               PETES DIESEL REPAIR INC




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 10 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 67 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.76     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.79
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               PHILLIPS HEAVY EQUIPMENT



    3.77     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.80
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               PREFFERED PAVING



    3.78     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.81
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               QUALITY TIRE



    3.79     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.82
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               RIVERTON HARDWARE AND BUILDING



    3.80     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.83
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ROCKY MOUNTAIN POWER



    3.81     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.84
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ROCKY MOUNTAIN TAPPING



    3.82     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.85
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ROCKY MOUTAIN TRANSIT & LASER



    3.83     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.87
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Scooter Hammer




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02              Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 68 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.84     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.86
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               SCHMUTZ & MOHLMAN



    3.85     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.88
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               STAKER PARSON



    3.86     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.89
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               SUNBELT RENTAL



    3.87     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.91
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               SUPERIOR PIPE LLC



    3.88     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.77
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Pentalon Construction



    3.89     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.93
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               TIMP RENTALS



    3.90     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.94
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               TOM RANDALL DISTRIBUTING



    3.91     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.95
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               TRENCH SHORING SERVICES




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 12 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 69 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.92     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.96
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               TWIN D INC



    3.93     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line 4.97
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               UNDERGROUND SAFETY & EQUIPMENT



    3.94     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.98
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               UNITED RENTAL



    3.95     Legendary X, Inc.                                                                   Schedule D, line
             4381 N Cochrane Lane                                                                Schedule E/F, line    4.101
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               US BANK



    3.96     Legendary X, Inc.                                                                  Schedule D, line
             4381 N Cochrane Lane                                                               Schedule E/F, line     4.103
             ERDA, UT 84074
                                                                                                Schedule G
                                                                                               WASATCH IT



    3.97     Legendary X, Inc.                                                                  Schedule D, line
             4381 N Cochrane Lane                                                               Schedule E/F, line 4.105
             ERDA, UT 84074
                                                                                                Schedule G
                                                                                               WESTERN PAVING INC.



    3.98     Legendary X, Inc.                                                                  Schedule D, line
             4381 N Cochrane Lane                                                               Schedule E/F, line 4.106
             ERDA, UT 84074
                                                                                                Schedule G
                                                                                               WHEELER MACHINERY CO



    3.99     Legendary X, Inc.                                                                  Schedule D, line
             4381 N Cochrane Lane                                                               Schedule E/F, line 4.108
             ERDA, UT 84074
                                                                                                Schedule G
                                                                                               WORKERS COMPENSATION INSURANCE




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 13 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 70 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.10     Legendary X, Inc.                                                                  Schedule D, line
    0        4381 N Cochrane Lane                                                               Schedule E/F, line 4.109
             ERDA, UT 84074
                                                                                                Schedule G
                                                                                               WORLDWIDE RENTAL SERVICES



    3.10     Legendary X, Inc.                                                                   Schedule D, line
    1        4381 N Cochrane Lane                                                                Schedule E/F, line    4.110
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ZION BANK



    3.10     Legendary X, Inc.                                                                   Schedule D, line
    2        4381 N Cochrane Lane                                                                Schedule E/F, line    4.99
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Updwell



    3.10     Legendary X, Inc.                                                                   Schedule D, line
    3        4381 N Cochrane Lane                                                                Schedule E/F, line    4.104
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Wasatch Residential



    3.10     Legendary X, Inc.                                                                   Schedule D, line
    4        4381 N Cochrane Lane                                                                Schedule E/F, line    4.32
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Eastridge Herriman, LLC



    3.10     Legendary X, Inc.                                                                   Schedule D, line
    5        4381 N Cochrane Lane                                                                Schedule E/F, line   4.66
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Mountain America Credit Union



    3.10     Legendary X, Inc.                                                                   Schedule D, line
    6        4381 N Cochrane Lane                                                                Schedule E/F, line    4.5
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               ALISHA UNUTOA



    3.10     Legendary X, Inc.                                                                   Schedule D, line
    7        4381 N Cochrane Lane                                                                Schedule E/F, line   4.67
             ERDA, UT 84074
                                                                                                 Schedule G
                                                                                               Mountain America Credit Union




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 14 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02             Desc Main
                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 71 of 92
 Debtor 1 Russell D Jolley                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.10     Scooter Hammer                                                                       Schedule D, line
    8        4381 N Cochrane Lane                                                                 Schedule E/F, line   2.1
             Tooele, UT 84074
                                                                                                  Schedule G
                                                                                               Internal Revenue Service



    3.10     Scooter Hammer                                                                      Schedule D, line
    9        4381 N Cochrane Lane                                                                Schedule E/F, line 2.2
             Tooele, UT 84074
                                                                                                 Schedule G
                                                                                               UTAH STATE TAX COMMISSION




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                      Case 19-29211         Doc 2         Filed 12/18/19 Entered 12/18/19 09:28:02                             Desc Main
                                                                                                                                                12/18/19 9:23AM
                                                           Document     Page 72 of 92


Fill in this information to identify your case:

Debtor 1                      Russell D Jolley

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF UTAH

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Manager/ Owner                             Closer and Funder
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Classic Excavation LLC                     Caliber Home Loans, Inc.

       Occupation may include student        Employer's address
                                                                   4297 Scenic Acres Drive                    1525 S Beltline Rd
       or homemaker, if it applies.
                                                                   Riverton, UT 84096                         Coppell, TX 75019

                                             How long employed there?         0 Years, 4 Months                        4.5 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        3,640.00       $          5,200.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,640.00             $    5,200.00




Official Form 106I                                                      Schedule I: Your Income                                                    page 1
              Case 19-29211             Doc 2        Filed 12/18/19 Entered 12/18/19 09:28:02                                   Desc Main
                                                                                                                                                    12/18/19 9:23AM
                                                      Document     Page 73 of 92

Debtor 1    Russell D Jolley                                                                      Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      3,640.00       $         5,200.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        743.51       $        1,282.67
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $            0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $          266.50
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $            0.00
      5e.    Insurance                                                                     5e.        $          0.00       $          663.00
      5f.    Domestic support obligations                                                  5f.        $          0.00       $            0.00
      5g.    Union dues                                                                    5g.        $          0.00       $            0.00
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $            0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            743.51       $        2,212.17
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,896.49       $        2,987.83
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $           225.00
      8b. Interest and dividends                                                           8b.        $              0.00   $             0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
      8e. Social Security                                                                  8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $           225.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,896.49 + $       3,212.83 = $            6,109.32
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:    Payments from Classic Excavation for office/garage space                                                      11. +$                 2,500.00

                 Payments from Classic Excavation for internet and phone                                                                     $          500.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $           9,109.32
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor has started driving for Uber within the last week as a way to make additional income. He has not yet
                               received any income.




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
              Case 19-29211                 Doc 2        Filed 12/18/19 Entered 12/18/19 09:28:02                                     Desc Main
                                                                                                                                                   12/18/19 9:23AM
                                                          Document     Page 74 of 92


Fill in this information to identify your case:

Debtor 1                 Russell D Jolley                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF UTAH                                                           MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  2                   Yes
                                                                                                                                            No
                                                                                   Daughter                             4                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            2,424.29

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                           277.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                           100.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           250.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 19-29211                  Doc 2         Filed 12/18/19 Entered 12/18/19 09:28:02                                      Desc Main
                                                                                                                                                           12/18/19 9:23AM
                                                          Document     Page 75 of 92

Debtor 1     Russell D Jolley                                                                          Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                230.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 90.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                320.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                               600.00
8.    Childcare and children’s education costs                                                 8. $                                             1,160.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                30.00
10.   Personal care products and services                                                    10. $                                                 50.00
11.   Medical and dental expenses                                                            11. $                                                  0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   63.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  139.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: UT Tax                                                                        16. $                                                 160.00
      Specify: Federal Tax                                                                        $                                                229.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  660.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  367.23
      17c. Other. Specify: Dump Trailer                                                    17c. $                                                  134.11
      17d. Other. Specify: AFCU LOC                                                        17d. $                                                   50.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                  650.00
      20b. Real estate taxes                                                               20b. $                                                   60.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   70.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   75.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                  170.00
21.   Other: Specify:    Gym                                                                 21. +$                                                 12.00
      Dog                                                                                         +$                                                70.00
      Dance and Gymnastics                                                                        +$                                               100.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       8,815.63
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       8,815.63
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               9,109.32
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              8,815.63

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 293.69

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                       Case 19-29211              Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                         Desc Main
                                                                                                                                                    12/18/19 9:23AM
                                                                  Document     Page 76 of 92




 Fill in this information to identify your case:

 Debtor 1                    Russell D Jolley
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Russell D Jolley                                                      X
              Russell D Jolley                                                          Signature of Debtor 2
              Signature of Debtor 1

              Date       December 18, 2019                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                       Case 19-29211              Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                  Desc Main
                                                                                                                                                           12/18/19 9:23AM
                                                                  Document     Page 77 of 92


 Fill in this information to identify your case:

 Debtor 1                  Russell D Jolley
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there
        4966 Duncan Meadow Lane                                  From-To:                      Same as Debtor 1                                     Same as Debtor 1
        Riverton, UT 84096                                       3/2015 - 4/2017                                                                 From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $18,560.86            Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                  Case 19-29211                   Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                  Desc Main
                                                                                                                                                          12/18/19 9:23AM
                                                                  Document     Page 78 of 92
 Debtor 1      Russell D Jolley                                                                            Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $80,000.00            Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                       $80,000.00            Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until                                                                  $0.00       Rental                               $10,125.00
 the date you filed for bankruptcy:

 For last calendar year:                                                                               $0.00       Rental                               $13,500.00
 (January 1 to December 31, 2018 )

 For the calendar year before that:                                                                    $0.00       Rental                               $13,500.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                Desc Main
                                                                                                                                                           12/18/19 9:23AM
                                                                  Document     Page 79 of 92
 Debtor 1      Russell D Jolley                                                                            Case number (if known)



       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       Wells Fargo Home Mortgage                                 09-01-2019,                    $7,272.87         $405,637.46          Mortgage
       PO 51162                                                  08-01-2019,                                                           Car
       Los Angeles, CA 90051-5462                                07-01-2019
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Pacific West, LLC vs. Legendary X,                        Debt Collection            Third District Court                        Pending
       Inc., and Russell Jolley                                                             Salt Lake County, State of                  On appeal
       199915155                                                                            Utah
                                                                                                                                        Concluded


       MILE HIGH CONTRACTING INC vs.                             Contracts                  Third District Court                        Pending
       LEGENDARY X INC, SCOOTER                                                             Salt Lake County, State of                  On appeal
       HAMMER and RUSSELL JOLLEY                                                            Utah
                                                                                                                                        Concluded
       180903130


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                   Desc Main
                                                                                                                                                        12/18/19 9:23AM
                                                                  Document     Page 80 of 92
 Debtor 1      Russell D Jolley                                                                            Case number (if known)



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was              Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Schmutz & Mohlman                                             Attorney Fees                                            11/26/2019                $1,000.00
       190 N. Main St.
       Suite 100
       Bountiful, UT 84010-7745
       chrisschmutz.pc@gmail.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                Desc Main
                                                                                                                                                        12/18/19 9:23AM
                                                                  Document     Page 81 of 92
 Debtor 1      Russell D Jolley                                                                            Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Facebook buyer                                                Snowboard bindings                         $80.00                          2019




19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       Mountain America Credit Union                             XXXX-                        Checking                  2019                                  $0.00
       5382 w Daybreak Parkway                                                                Savings
       South Jordan, UT 84095                                                                 Money Market
                                                                                              Brokerage

                                                                                           Other Promotional
                                                                                           checking/savings
                                                                                           account to obtain
                                                                                           better rate on a
                                                                                           loan. Debtor had
                                                                                           small balance
                                                                                           initially but account
                                                                                           fees used up all
                                                                                           funds in account.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                                 Desc Main
                                                                                                                                                      12/18/19 9:23AM
                                                                  Document     Page 82 of 92
 Debtor 1      Russell D Jolley                                                                                 Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Debtor's father-in-law                                        4297 Scenic Acres Dr.                      Bicycles                                $200.00
                                                                     Herriman, UT 84096


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-29211                      Doc 2        Filed 12/18/19 Entered 12/18/19 09:28:02                                 Desc Main
                                                                                                                                                        12/18/19 9:23AM
                                                                  Document     Page 83 of 92
 Debtor 1      Russell D Jolley                                                                            Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                       Nature of the case                    Status of the
       Case Number                                                   Name                                                                        case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Classic Excavation LLC                                    Excavation                                      EIN:         XX-XXXXXXX
       4297 Scenic Acres Drive
       Riverton, UT 84096                                        Brandy Stapleton                                From-To      6/14/2019

       Legendary X, Inc.                                         Excavating                                      EIN:
       4381 N Cochrane Lane
       ERDA, UT 84074                                                                                            From-To      2015-2019


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                           Desc Main
                                                                                                                                                  12/18/19 9:23AM
                                                                  Document     Page 84 of 92
 Debtor 1      Russell D Jolley                                                                            Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Russell D Jolley
 Russell D Jolley                                                        Signature of Debtor 2
 Signature of Debtor 1

 Date     December 18, 2019                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                       Case 19-29211              Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02               Desc Main
                                                                                                                                        12/18/19 9:23AM
                                                                  Document     Page 85 of 92

 Fill in this information to identify your case:

 Debtor 1                   Russell D Jolley
                            First Name                      Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number
 (if known)                                                                                                               Check if this is an
                                                                                                                          amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's          America First Credit Union                          Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of         2013 Lexus GX460 60000 miles                     Reaffirmation Agreement.
    property               Vehicle:                                         Retain the property and [explain]:
    securing debt:



    Creditor's          Best Buy                                            Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of         TV                                               Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's          Mountain America Credit Union                       Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of         2010 Dodge Ram 2500 160000                       Reaffirmation Agreement.
                           miles
                           Vehicle: Partial legal title only--All

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                           Desc Main
                                                                                                                                                     12/18/19 9:23AM
                                                                  Document     Page 86 of 92

 Debtor 1      Russell D Jolley                                                                       Case number (if known)


    property            payments have been made by                          Retain the property and [explain]:
    securing debt:      debtor's company, Classic
                        Excavation. Vehicle is used for
                        company. Vehicle is title in name
                        of Classic Excavation and debtor.


    Creditor's     Mountain America Credit Union                            Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2019 CB Trailer Dump Trailer                             Reaffirmation Agreement.
    property       Vehicle: Partial legal title only--All                   Retain the property and [explain]:
    securing debt: payments have been made by
                   debtor's company, Classic
                   Excavation. Vehicle is used for
                   company. Vehicle is title in name
                   of Classic Excavation and debtor.


    Creditor's     Wells Fargo Home Mortgage                                Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 4297 Scenic Acres Drive Riverton,                        Reaffirmation Agreement.
    property       UT 84096                                                 Retain the property and [explain]:
    securing debt: Residence: Primary

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                      Desc Main
                                                                                                                                           12/18/19 9:23AM
                                                                  Document     Page 87 of 92

 Debtor 1      Russell D Jolley                                                                      Case number (if known)



 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Russell D Jolley                                                         X
       Russell D Jolley                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        December 18, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                  Desc Main
                                                                                                                                       12/18/19 9:23AM
                                                                  Document     Page 88 of 92

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                    Desc Main
                                                                                                                                            12/18/19 9:23AM
                                                                  Document     Page 89 of 92


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                    Desc Main
                                                                                                                                             12/18/19 9:23AM
                                                                  Document     Page 90 of 92
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02                 Desc Main
                                                                                                                                           12/18/19 9:23AM
                                                                  Document     Page 91 of 92
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-29211                    Doc 2          Filed 12/18/19 Entered 12/18/19 09:28:02       Desc Main
                                                                                                                               12/18/19 9:23AM
                                                                  Document     Page 92 of 92




                                                               United States Bankruptcy Court
                                                                          District of Utah
 In re      Russell D Jolley                                                                    Case No.
                                                                                  Debtor(s)     Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: December 18, 2019                                              /s/ Russell D Jolley
                                                                      Russell D Jolley
                                                                      Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
